 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 7                                            AT SEATTLE

 8   JERRY LEE BROWN,

 9                                       Plaintiff,                 Case No. C18-1719-RSL-MLP

10            v.
                                                                    ORDER TO SHOW CAUSE
11   DETECTIVE JOSHUA K. MATT,

12                                       Defendant.

13

14        This is a civil rights action brought under 42 U.S.C. § 1983. On January 7, 2019, the Court

15   issued an Order directing service of plaintiff’s civil rights complaint on the lone defendant

16   named in this action, Auburn Police Department Detective Joshua Matt.1 (Dkt. # 5.) On January

17   17, 2019, counsel entered appearances on behalf of Detective Matt. (Dkt. ## 6, 7.) To date,

18   Detective Matt has not returned the waiver of service of summons which was included in his

19   service packet, nor has he filed a responsive pleading.

20
              1
                On January 28, 2019, the Court received a letter from plaintiff in which he indicated his complaint is
21   against the City of Auburn, and not against Detective Matt. (Dkt. # 8.) However, plaintiff did not identify the City
     of Auburn as a defendant in his complaint, nor did he specifically allege a cause of action against the City of
     Auburn. If plaintiff wishes to add or substitute the City of Auburn as a defendant in this action, he must submit an
22   amended complaint that identifies the City of Auburn as a defendant and that specifically alleges a cause of action
     against the City of Auburn.
23
     ORDER TO SHOW CAUSE
     PAGE - 1
 1          Accordingly, the Court hereby ORDERS as follows:

 2          (1)     Detective Matt shall SHOW CAUSE within twenty-one (21) days why the Court

 3   should not direct that he be personally served and why the cost of such personal service should

 4   not by assessed pursuant to Rule 4(d)(2) of the Federal Rules of Civil Procedure.

 5          (2)     The Clerk is directed to send copies of this Order to plaintiff, to Detective Matt at

 6   the City of Auburn Police Department, to counsel for Detective Matt, and to the Honorable

 7   Robert S. Lasnik.

 8          Dated this 20th day of March, 2019.

 9

10                                                         A
                                                           MICHELLE L. PETERSON
11                                                         United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER TO SHOW CAUSE
     PAGE - 2
